Citation Nr: 0021183	
Decision Date: 08/11/00    Archive Date: 08/18/00

DOCKET NO.  95-09 250A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas



THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by chest pain with shortness of breath.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for a disability 
manifested by ear pain.

4.  Entitlement to service connection for a groin rash.

5.  Entitlement to service connection for generalized 
arthritis.

6.  Entitlement to service connection for hepatitis.

7.  Entitlement to service connection for residuals of a 
right ankle sprain.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



REMAND

The veteran had active duty from March 1973 to July 1993.

Review of the veteran's claims file shows that he filed an 
initial claim for VA benefits following his discharge from 
service.  According to the July 1994 rating decision, 
reflecting the RO's initial review of his claims, the 
veteran's service medical records were available to the RO 
and were reviewed at that time in connection with the RO's 
decision.  

The service medical records are not currently associated with 
the veteran's claims file, however, and are thus not 
available for review by the Board of Veterans' Appeals 
(Board) in connection with the instant appeal.  Attempts by 
the Houston RO to locate the veteran's service medical 
records subsequent to the transfer of the remainder of the 
veteran's claims file to the Board were unsuccessful.

An April 1993 letter from the San Diego RO, which apparently 
performed a review of a claim for vocational rehabilitation 
benefits, is contained in the veteran's counseling/education 
file.  According to this letter, the San Diego RO performed a 
review of the veteran's service medical records at some point 
prior to the April 1993 date of the letter.  

Because the veteran served on active duty for twenty years, 
and because the instant appeals involve claims for service 
connection, the availability of his service medical records 
is paramount to a thorough and proper adjudication of his 
appeals.  Therefore, the Board is of the opinion that another 
attempt to locate the veteran's service medical records is 
necessary.  

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should attempt to secure the 
veteran's service medical records through 
official channels, leaving no stone 
unturned.  All offices, including the San 
Diego RO, previously having custody of 
the veteran's records should be 
contacted.  The measures taken in the 
search for the veteran's service medical 
records should be recorded in the claims 
file and all correspondence and telephone 
contacts should be documented for the 
file.

2.  When the service medical records are 
obtained, the RO should again review the 
record, including the accomplishment of 
any additional evidentiary development 
which may be deemed necessary at that 
point.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the veteran 
and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to 
respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


